Citation Nr: 1733957	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for a lumbosacral spine disability, prior to June 9, 2008.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel

INTRODUCTION

The Veteran, who served with the National Guard from July 1975 to July 1984, had verified active duty service from June 18, 1983, to July 2, 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2000 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2001, the Veteran appeared and testified at a hearing held before a Veterans Law Judge sitting in Montgomery, Alabama.  A transcript of the hearing has been associated with the Veteran's claims file.  In a June 2006 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2001 hearing was unable to participate in deciding the appeal, that the case would be reassigned to another Veterans Law Judge, and that the Veteran could request an additional hearing.  In a form submitted in June 2006, the Veteran declined an additional hearing before a Veterans Law Judge.

The Board initially remanded this matter in November 2001and May 2003.  Thereafter, the Board denied an increased rating for the Veteran's lumbar spine disability in a September 2003 decision.  The Veteran appealed the issue of entitlement to an increased rating for a lumbar spine disability to the United States Court of Appeals for Veterans Claims.  In a March 2006 decision, the Court vacated the Board's denial of an increased rating for a lumbar spine disorder and remanded it to the Board for further adjudication.  The Board subsequently remanded the claim in July 2007.  The Board again denied the claim for an increased rating for a lumbar spine disability in a January 2009 decision.  The Veteran appealed that decision to the Court.

In a September 2009 Order, the Court granted a September 2009 Joint Motion for Partial Remand and remanded the issue of entitlement to an increased rating for a lumbar spine disability.  Pursuant to that order, the Board remanded this matter again in October 2010 with regard to entitlement to referral for consideration of an extraschedular rating for a lumbar spine disability.  The Board again remanded the matter of extraschedular consideration in January 2012 and June 2012.  In a July 2015 decision, the Board again denied entitlement to an extraschedular rating for the low back disability.  The Veteran appealed that decision to the Court.  In a December 2016 memorandum decision, the Court vacated and remanded the issue of entitlement to an extraschedular rating for a low back disability prior to June 9, 2008.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary in this matter to comply with the Court's December 2016 memorandum decision.  

In an October 2010 remand, the Board instructed that the claim for an extraschedular rating for a low back disability be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b).  In making that determination, the Board requested that particular consideration be given to a February 2000 statement by the Veteran's doctor, the August 2001 Board hearing transcript, and statements by the Veteran, his spouse, and other acquaintances regarding his inability to obtain or maintain gainful employment due to the service-connected back disability.

The Board again remanded this matter in January 2012 and requested that the claim for an extraschedular rating for a low back disability be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b).  Again, the Board noted that particular consideration should be given to a February 2000 statement by the Veteran's doctor, the August 2001 Board hearing transcript, and statements by the Veteran, his spouse, and other acquaintances regarding his inability to obtain or maintain gainful employment due to a service-connected back disability.  The Board issued identical remand requests in a June 2012 remand.

In October 2012, the Director of Compensation Service issued a determination denying entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In so doing, the Director appears to have relied primarily upon a determination made by the Social Security Administration relating to the Veteran's residual physical functional capacity for work.  However, the Director did not mention in that determination the February 2000 doctor's statement, the August 2001 Board hearing transcript, or the lay statements submitted by the Veteran's family and acquaintances that were identified in the Board's 2010 and 2012 remand directives.  The Board denied the claim of entitlement to an extraschedular rating in a July 2015 Board decision.  The Veteran appealed this denial to the Court.

In a December 2016 memorandum decision, the Court found that the Board had prejudicially erred in failing to ensure that the Director complied with the 2010 and 2012 Board remands requiring the Director to give particular consideration to certain evidence, including the doctor's statement, Board testimony, and statements of the statements of the Veteran's family and friends identified in numerous Board remand directives.  When the Director acts in the context of extraschedular ratings, the Director is taking the place of an RO adjudicator.  The Director must comply with the same requirements as the RO that will implement the decision and provide a statement of reasons for the decision and a summary of the evidence considered.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  

As the Director did not include in the October 2012 determination any discussion of the evidence that was specifically identified in the numerous Board remand directives, the Court found that the Board's July 2015 decision contained prejudicial error because the Board did not ensure compliance with remand requests.  The Court also found that the Board had erred and provided inadequate reasons or bases for denying referral for determination of an extraschedular rating.  Pursuant to the Court's December 2016 memorandum decision, the Board must therefore return this matter to the Agency of Original Jurisdiction to ensure substantial compliance with its remand requests and again refer this matter to the Director.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:
1.  Submit the claim for an increased rating for the Veteran's service-connected lumbar spine disability to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) prior to June 9, 2008.  The decision must consider and discuss the following evidence:  (1) a February 2000 statement by D. A. McLain, M.D.; (2) an August 2001 Board hearing transcript; (3) and statements by the Veteran, his spouse, and his acquaintances.

2.  Then, re-adjudicate the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) prior to June 9, 2008, for a lumbar spine disability.  If the benefit sought on appeal remains denied, first ensure that the Under Secretary or Director's determination complies with this remand order and includes discussion of the specific pieces of evidence identified above.  Then, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

